NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3040-15T1
LEISTRITZ ADVANCED
TECHNOLOGIES CORPORATION,

        Plaintiff-Respondent,

v.

IPCG LLC, a/k/a INTERNATIONAL
PROCUREMENT & CONTRACTING
GROUP, LLC, and SHAKIR
ALKHAFAJI,

     Defendants-Appellants.
_______________________________

              Submitted July 18, 2017 – Decided           July 26, 2017

              Before Judges Reisner and Suter.

              On appeal from the Superior Court of New
              Jersey, Law Division, Bergen County, Docket
              No. L-5011-15.

              Klestadt Winters Jureller Southard & Stevens,
              LLP, attorneys for appellants (Tracy L.
              Klestadt and Brendan M. Scott, on the briefs).

              Becker LLC, attorneys for respondent (David
              J. Sprong, on the brief).

PER CURIAM

        The parties have advised us that this matter has been amicably

settled between them and stipulated to the dismissal of this
appeal.   Accordingly, the appeal is dismissed with prejudice and

without costs.

    Dismissed.




                                2                        A-3040-15T1